                           UNITED STATES DISTRICT COU T FOR THE
                                                                                            JAN 24 2019
                                EASTERN DISTRICT OF TEXAS                               Clerk, U.S. District Court
                                                                                             Texas E stern



CRAIG CUNNINGHAM,                                 §
Plaintiff,                                        §
                                                  §
V.                                                §
                                                  § Civil Case No. 4:17-CV-00793-
CBC Conglomerate, LLC, et al                      ALM-CAN
                                                  §
Defendant                                         §
                                                  §
                                                  §




                                 Plaintiffs Notice of Exhibits for Trial

1. The Plaintiff is filing this notice regarding the Plaintiffs Exhibits for trial which was not included
with the Joint final pre-trial order as Exhibit A.




Craig Cun ingham, Plaintiff, Pro se
5543 Ed ondson Pike, ste 248 Nashville, TN 37211, 615-348-1977
1/24/2019
                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TEXAS


CRAIG CUNNINGHAM,                                §
Plaintiff,                                       §
                                                 §
V.                                               §
                                                 § Civil Case No. 4:17-CV-00793-
CBC Conglomerate, LLC, et al                     ALM-CAN
                                                 §
Defendant                                        §
                                                 §
                                                 §




                                   Plaintiffs Certificate of Service


I hereby certify that a true copy of the foreoing was mailed to the attorney of record and other defend¬
ants in this case via ECF and first class mail on 1/24/2019:


Stew Schmella, Lanza Law Firm, PC, 4950 Bissonnet St., Houston, TX 77401




Craig Cunningham, Plaintiff, Pro se
5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977
1/24/2019
